Case 1:18-cv-00015-HCN-EJF Document 18-29 Filed 06/14/19 Page 1 of 2




                 EXHIBIT BB
   Case 1:18-cv-00015-HCN-EJF Document 18-29 Filed 06/14/19 Page 2 of 2



                       Jcuiios   ''Jim” Marvey   Kerry \X/. Gibson      ClyjrlosJ. Ebert     County Commission

              wiJ
iillii                                                                                               !Jl
                                                                                             (60!i ^99-^-Ki6
                                                                                             rA>:
                                                                                             wvjw.co.weber.ut.us




 October 26,2017




 Law Office of Samuel P. Newton, Pc
 1267 Quarter Horse Lii.
 Kalispell, MT 59901

 Dear Mr. Newton,


 Over the past several years, you have provided representation to indigent defendants on behalf of the
 County. While we have appreciated your hard work and dedication, this past year you have made
 various representations to the media and to the court that have been untruthful and harmful to the
 County's reputation. As a result, we have made the decision to terminate your contract and seek new
 appellate counsel.

 This letter constitutes notice under paragraph 27 of your contract that we intend to terminate the
 contract. We would like you to continue your work as appellate counsel for indigent defendants through
 January 31” with the expectation that the new attorney will begin work on February 1”. Please let me
 know if you are willing to continue through January 31” or if we will need the new attorney to start
 sooner.

 We wish you the best in future endeavors.
 Sinc^^ly,




       hW
      /,
             jj.   ^
 James H. Harvey
 Weber County Commission

 Cc;    Kerry Gibson
        James Ebert
        Chris Allred




                                                   (11)




                                                                                       NEWrON000888
